DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11270861 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Chiu (US 20030024105 A1).
As to claim 1, Kondo discloses: A method, comprising: 
housing a fuse assembly (Fig. 1-6) within a central cavity 20 (Fig. 4) of a body 4, the fuse assembly comprising: 
a fusible link 5 extending between a first lead end and a second lead end (e.g., left and right ends of 5); and 
a first lead 2 extending from the first lead end and a second lead 2 extending from the second lead end; 
coupling together a first section 4a and a second section 4b of the body, wherein the first and second sections define the central cavity, wherein an interior face of the first section is engaged with an opposite interior face of the second section, wherein a first section engagement member 23, 46, 61 of the first section extends within a second section engagement channel 62, 63, 64 of the second section, and wherein a second section engagement member 23, 46, 61 of the second section extends within a first section engagement channel 62, 63, 64 of the first section.
Kondo does not explicitly disclose:
wrapping the first lead and the second lead around an outermost exterior surface of the first section of the body and around an outermost exterior surface of the second section of the body.
However, Chiu suggests:
wrapping the first lead and the second lead 45 (left and right leads; Fig. 5-6) around an outermost exterior surface of the first section 5 of the body and around an outermost exterior surface of the second section 7 of the body;
in order to prevent the first section of the body from separating from the second section of the body (par. 0038).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo as suggested by Chiu, e.g., providing:
wrapping the first lead and the second lead around an outermost exterior surface of the first section of the body and around an outermost exterior surface of the second section of the body;
in order to prevent the first section of the body from separating from the second section of the body (par. 0038).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 5, Kondo discloses: A method, comprising: 
providing a fuse assembly (Fig. 1-6), the fuse assembly comprising: 
a fusible link 5 extending between a first lead end and a second lead end (e.g., left and right ends of 5); and 
a first lead 2 extending from the first lead end and a second lead 2 extending from the second lead end; 
coupling a first section 4a of a body 4 with a second section 4b of the body, wherein the first and second sections define a central cavity 20 (Fig. 4) housing the fusible link, wherein the first section comprises: 
an interior face operable to engage an opposite interior face of the second section; 
an engagement member 46 extending away from the interior face towards the second section; and 
an engagement channel 63 adjacent the engagement member, the engagement channel operable to receive a corresponding engagement member of the second section.
Kondo does not explicitly disclose:
wrapping the first lead and the second lead around an outermost exterior surface of the first section of the body and around an outermost exterior surface of the second section of the body.
However, Chiu suggests:
wrapping the first lead and the second lead 45 (left and right leads; Fig. 5-6) around an outermost exterior surface of the first section 5 of the body and around an outermost exterior surface of the second section 7 of the body;
in order to prevent the first section of the body from separating from the second section of the body (par. 0038).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo as suggested by Chiu, e.g., providing:
wrapping the first lead and the second lead around an outermost exterior surface of the first section of the body and around an outermost exterior surface of the second section of the body;
in order to prevent the first section of the body from separating from the second section of the body (par. 0038).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 2-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Chiu (US 20030024105 A1) as applied to claims 1 and 5 above, and further in view of Schlaak (US 20180138004 A1).
As to claim 2, the obvious modification of Kondo in view of Chiu above discloses:
providing a first lead channel 18, 19 (Kondo) and a second lead channel 18, 19 on opposite sides, wherein each of the first and second lead channels extends between the central cavity and the exterior surface, and wherein the first lead end of the fuse assembly is engaged with a surface defining the first lead channel and the second lead end of the fuse assembly is engaged with a second surface defining the second lead channel (see Fig. 1-6; par. 0053).
The obvious modification of Kondo in view of Chiu above does not explicitly disclose: 
providing a thermal vent extending between the central cavity and an exterior surface of the body; and
wherein the first lead channel and second lead channel are on opposite sides of the thermal vent.
However, Schlaak suggests providing:
the body 140a, 140b (Fig. 1-2C) further comprising a thermal vent 150 extending between the central cavity and an exterior surface of the body; and
wherein the first and second lead channels (see Fig. 2-2C) are positioned on opposite sides of the thermal vent;
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition (par. 0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Chiu as suggested by Schlaak, e.g.,:
providing a thermal vent extending between the central cavity and an exterior surface of the body; and
wherein the first lead channel and second lead channel are on opposite sides of the thermal vent;
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Kondo in view of Chiu and Schlaak above discloses:
extending another first section engagement member (another of 23, 46, 61; Kondo) of the first section through another second section engagement channel (another of 62, 63, 64; Kondo) of the second section; and 
extending another second section engagement member (another of 23, 46, 61; Kondo) of the second section extends through another first section engagement channel (another of 62, 63, 64; Kondo) of the first section.
As to claim 6, the obvious modification of Kondo in view of Chiu above does not explicitly disclose:
forming a thermal vent extending between the central cavity and the outermost exterior surface of the second section of the body.
However, Schlaak suggests providing:
forming a thermal vent 150 (Fig. 1-2C) extending between the central cavity and an outermost exterior surface of the body; 
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition (par. 0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Chiu as suggested by Schlaak, e.g.:
forming a thermal vent extending between the central cavity and the outermost exterior surface of the second section of the body;
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Kondo in view of Chiu and Schlaak above discloses:
engaging the first lead end with a surface defining a first lead channel 18, 19 (see Fig. 1-6; par. 0053; Kondo) and engaging the second lead end with a second surface defining a second lead channel 18, 19.
As to claim 8, the obvious modification of Kondo in view of Chiu and Schlaak above discloses: providing a second engagement member 23 (Kondo) extending away from the interior face towards the second section; and 
providing a second engagement channel 62 adjacent the second engagement member, the second engagement channel operable to receive a corresponding second engagement member 23 of the second section.
As to claim 9, the obvious modification of Kondo in view of Chiu and Schlaak above discloses:
 extending the first engagement channel 63 (Kondo) and the second engagement channel 62 entirely through the first section of the body.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Chiu (US 20030024105 A1) and Schlaak (US 20180138004 A1) as applied to claim 2 above, and further in view of Oh (US 20090189730 A1).
As to claim 4, the obvious modification of Kondo in view of Chiu and Schlaak above does not explicitly disclose:
thermally treating a first side of the body to secure the first section engagement member of the first section within the second section engagement channel of the second section; and 
thermally treating a second side of the body to secure the second section engagement member of the second section within the first section engagement channel of the first section.
However, Oh suggests thermally treating (hot staking/heat staking, heat sealing; par. 0047, 0049) first and second sides of a body (halves 14 and 16 of housing 12);
in order to secure/seal the first and second sides of the body together (par. 0047, 0049).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Chiu and Schlaak as suggested by Oh, e.g.,:
thermally treating a first side of the body to secure the first section engagement member of the first section within the second section engagement channel of the second section; and 
thermally treating a second side of the body to secure the second section engagement member of the second section within the first section engagement channel of the first section;
in order to secure/seal the first and second sides of the body together.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835